           Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 1 of 19



                           IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
                                   BRUNSWICK DIVISION


 THE GLYNN ENVIRONMENTAL
 COALITION, INC. and CENTER FOR A
 SUSTAINABLE COAST, INC.,

             Plaintiff,
                                                                  CIVIL ACTION FILE
 v.                                                                 NO. 2:19-CV-50

 SEA ISLAND ACQUISITION, LLC,

             Defendant.


           DEFENDANT’S REPLY TO PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                        DEFENDANT’S MOTION TO DISMISS


            COMES NOW, Defendant SEA ISLAND ACQUISITION, LLC (“Defendant” or “Sea

Island”), and submits its Reply to Plaintiffs’ Response in Opposition to Defendant’s Motion to

Dismiss, in support of which it relies upon all pleadings of record and respectfully shows the

following:

      I.       INTRODUCTION

            Plaintiffs were wrong in asserting this Court held that 33 U.S.C. § 1365(a) and (f) allows

a citizen to file suit for the alleged violation of a Section 404 permit. Contrary to Plaintiffs’

assertion, this Court in Jones Creek Inv’rs, LLC v. Columbia Cty., Ga., No. CV111-174, 2013 WL

1338238, held that plaintiffs presented a good faith allegation of an on-going violation of Section

404 when the defendants discharged pollutants, including sediment, sand, rock, dirt, and eroded

soil into the jurisdictional waters of the United States without a permit. Id. at *6, *9, and *12.

This Court did not hold that a Section 1365 citizen suit can be brought for an alleged violation of




DMSLIBRARY01\13847\044001\34430987.v1-6/6/19
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 2 of 19



Section 404 when the activity is performed pursuant to a Section 404 permit. In this case, the

United States Army Corps of Engineers (“Corps”) authorized Sea Island, under Nationwide Permit

39 (NWP 39), to fill less than .5 acre of wetlands on their property. Defendant filled their property

pursuant to the Section 404 permit. Plaintiffs cannot bring a citizen’s suit against this Defendant

for what they contend is a violation of the Section 404 permit.

       Throughout their brief, Plaintiffs consistently and incorrectly rely on cases in which

defendants have violated Section 404 by filling wetlands without a permit to assert they have a

right to bring a citizen suit under Section 1365 for filling wetlands allegedly in violation of a

Section 404 permit. This is wrong. Plaintiffs’ contention is not supported by the clear statutory

language of 33 U.S.C. §§ 1344 and 1365, nor any decisions of this Court. Further, Plaintiffs’

contention is directly contradicted by the Fifth Circuit case of Atchafalaya Basinkeeper v. Chustz,

682 F. 3d 356, 359 (5th Cir. 2012). In Atchafalaya, the Fifth Circuit stated that if Congress had

intended to allow citizen suits for Section 404 permit violations, it would have done so explicitly,

and it had not done so. Id. at 359.

       Plaintiffs also fail to direct this Court to any condition which places a deadline on when

the Defendant must construct a building on the property, because there is none. The entire premise

of Plaintiffs’ argument is that Defendant is in violation of NWP 39 because it has not yet

constructed a building on its property. However, Plaintiffs are unable to support this claim. In

fact, Plaintiffs curiously avoided this point altogether in their responsive brief.

       Plaintiffs have also failed to show the Court in their pleadings, or explain in their responsive

brief, how any of their members have sustained an actual concrete injury as a result of the

Defendant not constructing a building on the fill at this time. Plaintiffs’ allegations of injury

remain conjectural and hypothetical, and as a result they do not have standing to bring this action.




                                                   2
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 3 of 19



          Finally, contrary to Plaintiffs’ assertions in their responsive brief, the Defendant moved to

dismiss each and every claim asserted against it in its prayer for relief. All of the counts in

Plaintiffs’ Complaint are based upon their assertions that they can sue for an alleged violation of

a Section 404 permit, that Defendant has violated its Section 404 permit and Section 401

certification by not having yet constructed a commercial structure on the fill, and by showing they

have standing to sue. If any of these fail, which they all do, Plaintiffs’ entire Complaint fails, and

should be dismissed.

    II.      ARGUMENT AND CITATION OF AUTHORITY

             A. The CWA Does Not Authorize a Citizen Suit for Alleged Violations of
                the Terms and Conditions of a Section 404 Permit.

          Plaintiffs argue, contrary to the express language of the CWA, that the Act actually

authorizes citizen suits to be brought for alleged violations of a Section 404 permit, by way of 33

U.S.C. §§ 1344(p), 1311(a), and 1365(a) and (f)1. (Doc. 11 at 8-9.) Plaintiffs assert, through a

complex and misleading discussion cross-referencing different provisions of the CWA and

legislative proposals that Congress ultimately determined not to enact into law, that a citizen suit

for an alleged violation of a Section 404 permit may nevertheless be brought because of the

relationships between Sections 1344(p) (Section 404(p)), 1311(a), and 1365(a) and (f). (Doc. 11

at 8-12.) This analysis is not supported by the statutory text nor by the one case that has squarely

addressed this issue.

          Section 1365 is the provision that authorizes private citizen suits under the Clean Water

Act, but only for certain CWA violations – not including an alleged violation of the terms and

conditions of a Section 404 permit. A citizen suit can be brought only for violations of an “effluent


1
 In this brief Defendant will generally refer to 33 U.S.C. §§ 1344 by its common moniker, Section 404, which is its
Clean Water Act reference. Similarly, the brief will generally refer to 33 U.S.C. §§ 1341 as Section 401. All other
CWA citations will generally be made with reference to the U.S. Code citations, rather than the CWA section numbers.



                                                         3
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 4 of 19



standard or limitation,” as defined in Section 1365(f)(6). The statutory definition of “effluent

standard or limitation” includes a violation of “a permit or condition thereof issued under Section

1342 [CWA Sec. 402]” but, crucially, not for violation of a permit or condition of a permit issued

under Section 404. See 33 U.S.C. § 1365(f)(6). Discharging dredged or fill material into waters

of the United States without a Section 404 permit is a violation of Section 1311 and therefore can

be the subject of a citizen suit under Section 1365, but that is not the case presented here. The

action by Congress to authorize a citizen suit for an alleged violation of a permit or permit

condition under Section 1342 but not to include authorization of a citizen suit for violation of a

Section 404 permit is a critical and important distinction, which Plaintiffs attempt to blur.

        Plaintiffs seek to compensate for the lack of authority for their case in the citizen suit

provision of the CWA by relying on the provisions of Section 404(p). Section 404(p) states that

“Compliance with a permit issued pursuant to this section, including any activity carried out

pursuant to a general permit issued under this section, shall be deemed compliance, for purposes

of sections 1319 and 1365 of this title, with sections 1311, 1317, and 1343 of this title.” 33 U.S.C.

§ 1344(p). This is a compliance provision, not an enforcement provision. By its terms, Congress

provided that if one satisfies the conditions of a Section 404 permit, then one has satisfied the

provisions of effluent limitations (§ 1311), toxic and pretreatment effluent standards (§ 1317), and

ocean discharge criteria (§ 1343). Section 1319, for its part, provides for enforcement of Section

1344, among other provisions but addresses only the authority of the Administrator of EPA to bring

a civil action against an alleged violator of Section 1344 in certain circumstances, and provides no

authority for a suit by a private citizen. See 33 U.S.C. § 1319(a)(3), (b) (authorizing Administrator

to commence civil action for appropriate relief in certain circumstances).2 Section 1365 authorizes


2
  The Corps of Engineers has broad authority, and enforcement discretion, to take action against a permittee for
violation of the terms of a Section 404 permit. See Section 404(s).



                                                       4
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 5 of 19



citizen suits, but only for certain enumerated CWA violations, not including an alleged violation

of a term or condition of a Section 404 permit.

       Reading these provisions together, it is clear from the text that Congress meant that if

someone brings a citizen suit under Section 1365 for a violation of Sections 1311, 1317, or 1343

in particular, an allegation of noncompliance with those provisions will fail if the defendant has

otherwise complied with Section 1344. However, the language of protection from suit in Section

404(p) is not written as an authorization of a right to bring a citizen suit and cannot be interpreted

as such. The compliance provision in Section 404(p) does not broaden the citizen suit authorization

beyond its specific terms. There is no authorization of suits under § 1365 to enforce the provisions

of Section 404, and, it bears repeating, Section 1365 conspicuously excludes Section 404 permit

violations from citizen suits, even while authorizing citizen suits to enforce the provisions of

Sections 1311 and 1317 and to enforce violations of the terms of a permit issued under Section

1342. See § 1365(f). Had Congress intended to authorize citizen suits for violation of a Section

404 permit, it would have said so in Section 1365(f) by including Section 404 permit requirements

and conditions in its definition of “effluent standard or limitation.” But it did not.

       Plaintiffs’ mistake here is a subtle, but critical fallacy of logic: denying the antecedent.

Plaintiffs argue, in effect, that because compliance with a Section 404 permit constitutes

compliance with Section 1311 (Section 301(a)), that noncompliance with a Section 404 permit

therefore must also constitute noncompliance with Section 1311; and since Congress authorized

citizen suits for the former, it thus also authorized citizen suits for the latter. (See Doc. 11 at 9).

But Congress is presumed not to have enacted illogical legislation when a plain reading of the text

of the statutory framework does not itself commit a fallacy. See, e.g., N.L.R.B. v. Noel Canning,

573 U.S. 513, 589 (2014) (Scalia, J., concurring in judgment) (discussing at length that, where one




                                                  5
       Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 6 of 19



provision implies another, the negation of the former does not constitute the negation of the latter,

characterized as “the incorrect assumption that if P implies Q, then not-P implies not-Q”). The

plain text of the Clean Water Act makes clear there is no authority, either in Section 404 or in

Section 1365 to bring a citizen suit for a violation of the terms of a Section 404 permit.

        Plaintiffs attempt to argue that the Fifth Circuit’s decision in Atchafalaya Basinkeeper v.

Chustz, 682 F.3d 356 (5th Cir. 2012), in which the Court expressly determined that the CWA does

not provide citizens the right to sue to enforce the conditions of a permit for the discharge of dredge

or fill material – that is, the conditions of a Section 404 permit – is wrong because, in essence, the

Court didn’t do a good enough job investigating the complete statutory framework. (Doc. 11 at

10.)   They rely on the Supreme Court’s observation in Coeur Alaska, Inc. v. Se. Alaska

Conservation Council, 557 U.S. 261, 280 (2009), that Section 404 compliance will “protect”

compliant persons from enforcement actions, including those by private citizens, to argue there is

no need to protect a person from suit if that person is not in danger of suit. Id. However, a careful

reading of the Court’s decision reveals that the Court did not say that Section 404(p) protects

permittees from Section 404 actions which, but for Section 404(p), could be brought by private

citizens; rather, it said that Section 404(p) protects Section 404 permittees from those actions

which otherwise could be brought against those permittees for violations of §§ 1311, 1317, or

1343. 557 U.S. at 280-81. Plaintiffs’ misunderstanding of the Supreme Court’s decision here

repeats the same logical fallacy discussed above. Moreover, to the extent that the Court’s opinion

can be read to imply that Section 404(p) authorizes a citizen suit against a Section 404 permittee,

that statement is pure dicta; the issue presented here was not decided in that case. Even further, the

Court’s discussion, in direct contrast to Plaintiffs’ position, reinforces the principle that, where

Congress has elected not to provide an enforcement mechanism where it has done so elsewhere in




                                                  6
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 7 of 19



the same statute, then it is presumed that Congress intended not to make such a provision. Id. (“In

our view, Congress’s omission of § 306 from § 404, and its inclusion of § 306 in § 402(k), is

evidence that Congress did not intend § 306(e) to apply to Corps § 404 permits or to discharges of

fill material.”). Because Congress did not provide for citizen suits for violations of a Section 404

permit in either Section 1365 or in Section 404, such a remedy is simply not available to a private

plaintiff, although the Corps of Engineers has broad enforcement authority. See Section 404(s).

       In an attempt to get around the plain meaning of Section 404 and the conspicuous absence

of a citizen suit enforcement provision, Plaintiffs attempt to interpret legislative history, arguing

two points. First, the Senate bill version of the CWA originally compiled Section 404 and what

eventually became Section 1342 into a single provision under Section 1342 and then proposed a

citizen suit enforcement mechanism for that compiled provision. Second, the Senate Report

contains commentary suggesting that failure to comply with Section 404 would constitute a

violation of Section 1311. Because of this, Plaintiffs argue it is implied that in enacting the final

version of the CWA, Congress meant to authorize citizen suits for Section 404 violations, even

though, as Plaintiffs acknowledge, this is not the version of the law Congress actually adopted.

(Doc. 11 at 10-11.) But the Supreme Court and Eleventh Circuit have made quite clear that where,

as here, the plain meaning of statutory text is unambiguous, it is improper to turn to legislative

history to contravene that meaning. See CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217,

1224 (11th Cir. 2001) (“[W]e look to the actual language used in a statute, not to the circumstances

that gave rise to that language. Our decisions back up that requirement by mandating that

ambiguity in statutory language be shown before a court delves into legislative history(...) Any

ambiguity in the statutory language must result from the common usage of that language, not from

the parties’ dueling characterizations of what Congress ‘really meant.’”) (italics in original.) The




                                                 7
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 8 of 19



plain meaning of Congress’s words here are unmistakable: unlike, for example, Section 1341 and

Section 1342, which are explicitly spelled out in Section 1365, Section 404 is nowhere to be found

in Section 1365’s citizen suit provision, nor are citizen suits authorized by Section 404 itself. Thus,

there is simply no citizen suit provision applicable to alleged violations of a Section 404 permit,

and Plaintiffs’ claims must fail.

       Plaintiffs repeatedly blur the crucial distinction between a citizen’s right to sue for an

alleged Section 404 violation where there is no permit –a citizen suit is authorized -- with situations

when there is a Section 404 permit and alleged violations of the terms of that permit. Plaintiffs

rely on cases where defendants failed to obtain a Section 404 permit and were therefore illegally

discharging fill material in jurisdictional waters—a clear violation of Section 301 (33 U.S.C. §

1311 (“the discharge of any pollutant by any person shall be unlawful” except in compliance with

other provisions including, the requirement to have a Section 404 permit to discharge dredged and

fill material into jurisdictional waters))to argue that Section 1365 allows claims for violations of a

Section 404 permit. Most egregiously, Plaintiffs miscite this Court’s decision in Jones Creek

Inv’rs, LLC v. Columbia Cty., Ga., No. CV 111-174, 2013 WL 1338238, at *12 (S.D. Ga. Mar.

28, 2013) to argue that this Court has already determined the issue contrary to Defendant’s

argument and ruled that Section 1365 allows a citizen suit for an alleged violation of a Section 404

permit. (Doc. 11 at 1, 9-11.) That is a blatant misreading of the case. In Jones Creek, plaintiff

contended that the defendants were violating Section 404 by dredging, filling, or altering the flow

of jurisdictional waters without a Section 404 permit. Id. at *9. The case did not address and the

Court did not decide the question whether a citizen may bring an action under Section 1365 for an

alleged violation of a Section 404 permit.




                                                  8
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 9 of 19



       Plaintiffs cite additional case law that, according to them, stands for the proposition that,

despite Congress’s clear language, the CWA actually does authorize citizen suits for an alleged

violation of a Section 404 permit. (Doc. 11 at 11-12.) However, all the cases cited by Plaintiffs,

save one, deal with situations where the defendants were discharging without a Section 404 Permit.

See Draper v. Roberts Family, LLC, No. 1:06-CV-3057-CC, 2009 WL 10668404, *24 (N.D. Ga.

Mar. 30, 2009) (Defendant installed check dams without a permit); Shellfish Growers Ass’n v.

Holly Ridge Assocs., LLC., 200 F. Supp. 2d 551, 553-557 (E.D.N.C. 2011) (defendants failed to

obtain the requisite permits to perform the discharge of pollutants, and none of plaintiffs’ claims

were barred because the State of North Carolina had not prosecuted defendant under comparable

state law); Greenfield Mills, Inc. v. O’Bannon, 189 F. Supp. 2d 902 (N.D. Ind. 2002) (defendants

discharged fill materials into navigable waters without a § 404 permit); Ogeechee-Canoochee

Riverkeeper, Inc. v. T.C. Logging, Inc., No. 608CV064, 2009 WL 2390851, *1, *11 (S.D. Ga.

Aug. 4, 2009) (the activities of the defendant were done without a § 404 permit and the defendant

met no exceptions under § 404); Black Warrior River-Keeper, Inc. v. Drummond Co., Inc., No.

2:16-CV-01443-AKK, 2019 WL 2011396 (N.D. Ala. May 7, 2019)(ongoing presence of dams and

mining waste in jurisdictional waters; no Section 404 permit discussed; the issue was whether past

discharges were ongoing violations).

       The sole outlier is the case of Stillwater of Crown Point Homeowner’s Ass’n, Inc. v. Kovich,

820 F. Supp. 2d 859 (N.D. Ind. 2011), but that decision is not persuasive, because it is apparent

from the order that none of the parties asserted that a permit issued under § 404 barred a private

citizens suit and because the court’s error in analysis is clear on the face of the decision. In

Stillwater the defendant did have a Section 404 permit, and the district court did allow the citizen

suit to proceed for alleged violations of the Section 404 permit. But the decision was based on the




                                                 9
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 10 of 19



court’s erroneous reading of the definition of “effluent standard or limitation” in Section 1365.

The court held:

                 “A term or condition in a permit issued under CWA § 404 or a water

                 quality certification issued under CWA § 401 is an “effluent

                 standard or limitation” that may be enforced by way of a citizen suit

                 under § 1365. Section 1365(f) defines ‘effluent standard or

                 limitation’ as ‘an unlawful act under subsection (a) of section 1311,

                 …certification under section 1341,…and a permit or condition

                 thereof issued under section 1342 of this title.’” Id. At § 1365(f).

As this holding makes clear, the court in the Stillwater case confused Section 402 (33 U.S.C. §

1342) with Section 404 (33 U.S.C. § 1344). A violation of “a permit or condition thereof issued

under section 1342 [Section 402]” is clearly an “effluent standard or limitation”; in contrast, a

permit or condition thereof issued under Section 404 is clearly not.

        Any precedential value of the Stillwater case is further refuted by the fact that it precedes

the decision of the Fifth Circuit in Atchafalaya Basinkeeper v. Chustz, 682 F.3d 356 (5th Cir.

2012). As argued in the Brief in Support of Defendant’s Motion to Dismiss (Doc. 6-1 at 6), that

decision is the only reported case where the issue presented here has been squarely presented and

decided. The Atchafalaya case is persuasive, and Plaintiffs have failed to distinguish it or

undermine the validity of its holding.

        In sum, Plaintiffs cannot overcome the fact that a claim for violation of the terms or

conditions of a Section 404 permit is clearly excluded from Section 1365’s citizen suit provision;

because Congress by this exclusion says “what it means and means (...) what it says,” 3 there is


3
 United States Department of Defense v. FLRA, 510 U.S. 487, ---, 114 S.Ct. 1006, 1016 (1994) (quoting Connecticut
National Bank v. Germain, 503 U.S. 249, 253-54 (1992)).



                                                       10
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 11 of 19



simply no provision for a citizen suit for an alleged violation of a Section 404 permit. All of

Plaintiffs’ claims collapse on this basis.

           B. There is no Deadline that Defendant Must Meet When Constructing
              the Building on the Authorized Fill.

       Plaintiffs allege noncompliance with the Nationwide Permit 39 authorization because

defendant has not, to date, constructed the commercial structure and parking lot on the authorized

fill. However, Plaintiffs have not and cannot direct the Court to any condition or authority that

requires the construction of the building prior to some established deadline. Plaintiffs did not

address this point in their responsive brief, although it was specifically raised in Defendant’s

Motion to Dismiss. (Doc. 6-1 at 8) (“However, there is no requirement that the planned commercial

or industrial building must be constructed within any given time period, and Plaintiffs have not

identified any such deadline.”) This is not a situation of Plaintiffs stepping to the plate and

swinging and missing on such a key point, but the Plaintiffs’ failing to swing at all.

       The authorization under NWP 39 that was issued to Sea Island by the Corps authorizing

placement of the fill contains five special conditions. (See Doc. 1-1, Pls.’ Ex. A). Nowhere does

the Corps place a time limit on when the structure must be completed. Id. Further, Plaintiffs allege

but cannot point to any condition in the Georgia Department of Natural Resources’ Water Quality

Certification associated with the issuance of the Corps Nationwide Permits that requires a

permittee to implement the purpose for which the activity was authorized or that imposes any

deadline for construction. (See Doc. 1-3, Pls.’ Ex. C).

       Plaintiffs assert they have properly pleaded a claim of violation of Section 401 (33 U.S.C.

§ 1341. (Doc. 11- 8 ). The Complaint alleges that the Section 401 certification applicable to this

matter is “contingent upon Sea Island’s compliance with NWP 39…” and asserts that defendant

has “violated its Section 401 certification.” (Doc 1 at 3, 14-15). Those allegations are refuted by



                                                 11
        Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 12 of 19



the Complaint. Plaintiffs have provided as an attachment to the Complaint the Section 401

certification that they claim has been violated. (Doc 1-3, Pls.’ Ex. C.) Review of that document

reveals that it was a letter from Georgia EPD to the Corps of Engineers dated March 12, 2012,

which provided a blanket Section 401 certification to the Corps of Engineers and constituted the

State’s approval for use in Georgia of the entire slate of nationwide permits that the Corps was

reissuing, including NWP 39. The Section 401 certification letter includes six conditions, none of

which is addressed to Sea Island and none of which is even arguably relevant to the issues in this

case.

         In 2013, the Corps verified that the activity authorized by the permit was the fill itself,

drawing a clear distinction between what the permit authorized Sea Island to do, and why Sea

Island wanted to do it. (Doc. 1-2 at 1) (“On February 13, 2013, the Corps verified authorization

under NWP 39 for the fill of 0.49 acre (sic) of wetland associated with a commercial

development(...) The authorized fill of waters of the United States is complete, however the

permittee has not constructed the physical project according to plans(...) The wetland fill

completed was authorized by the Corps”). (emphasis supplied).

         In its authorization letter, the Corps notes:

         This verification is valid for a period of 2 years from the date of this letter, or until
         the NWP is modified, reissued or revoked. All of the existing NWPs are scheduled
         to expire on March 18, 2017. It is incumbent upon you to remain informed of
         changes to the NWPs. Furthermore, if you commence or are under contract to
         commence this activity before the date that the relevant Nationwide permit is
         modified or revoked, you will have twelve (12) months from the date of the
         modification or revocation of the in WP to complete the activity under the present
         terms and conditions of this NWP.

(Doc. 1-1 at 2.)

         As discussed in more detail above, the activity authorized by the NWP is the discharge of

fill into the jurisdictional waters and not the purpose used to justify the activity. In 2016, the Corps



                                                    12
        Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 13 of 19



stated “[t]he applicant has not built any structures to date, has filled within the allowable footprint

and has stated that they planned to build the authorized structures in the future.4 Based on all

information provided and with the advice of OC [Office of Counsel], the Corps [has] concluded

that SAAS-2013-00045 is presently in compliance with the previously authorized NWP 39

verification.” (Doc. 1-5.) Further, less than a year later, in its Memorandum of Record dated May

12, 2017, the Corps indicated “[t]he wetland fill completed was authorized by the Corps…” (Doc.

1-2.)

         This is even more evident in the Decision Document for Nationwide Permit 39. 77 FR

10222-10223 (Feb. 21, 2012). In explaining the scope of and justification for NWP 39, the Corps

stated, “[t]he acreage limits of this NWP apply to single and complete projects, even though a

single and complete project may have more than one proponent. In general, a commercial

development project in which a developer prepares a large site and then markets individual lots to

individual builders would be one single and complete project, and the acreage limits would apply

to the development as a whole.” Id. The Corps contemplates the use of NWP 39 to authorize the

filling of small areas of wetlands (less than .5 acres) to facilitate development of commercial

projects such as hospitals, schools, government buildings and shopping centers, all of which

necessarily take years to complete. NWP 39 imposes no time limits on the construction of the

project, but only on completing the fill (“the activity”).

         It is clear from language of the permit, and exhibits attached to the Complaint, there is no

deadline by which Sea Island must complete the construction of the building. Rather, the deadlines

contained in the permit are associated with the placement of the authorized fill and purchase of the

compensatory mitigation credits.


4
  It is important to emphasize that the Corps did not place any deadline on the construction of the structures “in the
future.”



                                                         13
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 14 of 19



       In addition, there was no Section 401 certification issued to Sea Island relating to this

project, there is no condition in the Section 401 certification issued to the Corps that is applicable

here, and there is no condition in the Section 401 certification that imposes any deadline for the

construction of a project for which NWP 39 has been utilized. Plaintiffs’ allegation that defendant

is in noncompliance with a Section 401 certification is conclusively refuted by Exhibit C to the

Complaint.

       Accordingly, Plaintiffs’ allegation that Sea Island failed to timely construct the building is

not correct and is not a violation of its permit or of any Section 401 certification. Therefore,

Plaintiffs’ Complaint is incorrect and must be dismissed in its entirety.

             C. Plaintiffs Lack Standing Because the Alleged “Concrete Harm” Is Too
                Amorphous and Remote, and the Alleged “Procedural Harm” Cannot Exist
                Because Section 404 Does Not Require Public Comment of Activities
                Authorized by Nationwide Permits.

       Plaintiffs’ entire action is premised upon the fact that the Defendant has not yet constructed

a commercial structure and attendant parking lot on a less than 0.5 acre fill on Defendant’s

property. Contrary to Plaintiffs’ bald assertion (Doc. 11 at 15), the site in question is not public

property. Plaintiff has yet to explain or sufficiently plead how the construction of a commercial

project on the property will eliminate any harm alleged by Plaintiffs. The fill will be present after

the construction of the building and parking lot. It is illogical to assume that if there were harm,

it would simply disappear when a commercial structure was placed on the property. This assertion

by Plaintiffs is conjectural, at best, and does not support Plaintiffs’ contentions that its members

have sustained an injury-in-fact that is concrete and traceable to the Defendant.

       The fact that Plaintiffs allege some of their members like to recreate on Dunbar Creek does

not establish a concrete injury. (Doc. 1 ¶ 42.) There are no allegations set forth as to how the fill,

which was placed pursuant to NWP 39 requirements, allegedly affects Plaintiffs’ members



                                                 14
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 15 of 19



 recreating on Dunbar Creek. There are no allegations that the fill causes sediment deposits,

 discoloration, or any other alleged concrete injury from the fill on Sea Island’s property that affects

 recreational activities of Plaintiffs’ members. Cf. Jones Creek Inv’rs, LLC v. Columbia Cnty., Ga.,

 98 F. Supp. 3d 1279, 1297-98 (S.D. Ga. 2015). Of particular interest, the exhibits to Plaintiffs’

 Complaint show the subject property separated by some distance from Dunbar Creek, while at the

 same time, show a sewage disposal plant immediately adjacent to Dunbar Creek across Sea Island

 Road to the northwest of Sea Island’s property. (Doc 1-1 at 13; Doc 1-8 at 7-8.) Further, according

 to the Corps in exhibits attached to the Plaintiffs’ Complaint:

 b.    “[i]f the fill remains in place without the project being completed in accordance with

       the plans submitted, there would be no impact on navigation, cultural resources,

       Essential Fish Habitat, or endangered species (reference draft NWP Decision

       Document in ORM dated February 27, 2013).

c.     There is no risk to any other public interest factors if the fill remains in place.” (Doc

       1-2 p. 2).

The actual evidence attached to Plaintiffs’ Complaint shows no injury-in-fact traceable to

Defendant’s property. The Plaintiff merely makes conclusory statements of injuries which do not

establish standing under the case law. (Doc. 1 ¶¶ 41, 42, 44, and 55.)

        In their argument that they have sustained procedural harm, the Plaintiffs cite the Eleventh

 Circuit case of Sierra Club v. Johnson, 436 F.3d 1269, 1278 (11th Cir. 2006). The Court there

 “conclud[ed]” that a plaintiff establishes procedural injury standing if they show that the claimed

 violation of procedural right caused a concrete injury-in-fact to an interest of the plaintiff that the

 statute was designed to protect. Id. First, Plaintiffs fail to state what procedure was violated by the

 Corps when they authorized Defendant’s use of NWP 39. The question is, what procedure in the




                                                   15
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 16 of 19



issuance of this authorization was violated, not what procedure was violated in a fictitious

permitting process that did not take place. Second, Plaintiffs cannot avoid the requirement that

they must show a concrete injury directly related to an alleged procedural defect. As previously

stated, Plaintiffs have failed to show any concrete injury to any of its members, and have merely

made conclusory allegations.

        Plaintiffs’ arguments on standing are circular and conclusory. They continue to reiterate

the same conclusory allegations without any substance. Plaintiffs have failed to allege a concrete

injury traceable to the Defendant because there is none. This is demonstrated by Plaintiffs’ own

Complaint and Exhibits, as mentioned above.

            D. Sea Island Moved to Dismiss All Claims, Including Declaratory Claims;
               and Declaratory Claims Must Fail Where Their Underlying Allegations
               Also Fail.

        Plaintiffs claim that Sea Island failed to move to dismiss Plaintiffs’ declaratory claims, and

therefore those claims must stand, ignoring Sea Island’s prayer that “each and every claim asserted

against it in Plaintiffs’ Complaint be dismissed.” (See Doc. 11 at 8; Doc. 6-1 at 15). Plaintiffs have

failed to show they have a right to bring a citizen suit under 1365(a), and therefore, all of Plaintiffs’

claims and counts fail and should be dismissed. Plaintiffs further fail to show in their Complaint

that the Defendant has violated its NWP 39 permit or the Section 401 certification for NWP 39 by

not constructing a commercial structure on the fill at this time, and therefore, all of Plaintiffs’

claims and counts should be dismissed. Finally, Plaintiffs’ conclusory Complaint fails to establish

that the Plaintiffs have standing to bring this action, and therefore, all of Plaintiffs’ claims and

counts should be dismissed.




                                                   16
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 17 of 19



             E. Plaintiffs’ Complaint Remains a “Shotgun” Pleading.

          Finally, Plaintiffs argue that their Complaint does not constitute an impermissible “shotgun

pleading” simply because it isn’t too vague or too convoluted, despite admitting the repetitious

nature of Plaintiffs’ claims and despite the complete irrelevance of Plaintiffs’ allegations

concerning “misrepresentation” in Sea Island’s permit application to any question of whether

Plaintiffs have the right to sue in the first place. But, as noted in Defendant’s Motion, Plaintiffs’

Complaint is a lengthy amalgamation of competing and intertwined theories of liability, with each

count of the Complaint incorporating by reference all preceding allegations but contains no fewer

than four separate counts asserting the exact same theory of liability, worded slightly differently.

(See Counts 1, 2, 4, and 6, Doc. 1, ¶¶ 149-159, 164-167, 177-180, asserting in various forms that

Sea Island’s authorized fill constitutes an illegal “discharge” into United States waters in violation

of the CWA.) The Complaint in this matter is therefore a classic “shotgun pleading,” and dismissal

of each and every claim asserted therein is warranted.

   III.      CONCLUSION

          Defendant respectfully requests that this Court dismiss Plaintiffs’ Complaint in its entirety.

Sections 1365(a) and 1365(f) do not give Plaintiffs the right to file a citizen suit on an alleged

violation of a Section 404 permit. Plaintiffs have further failed to show that the Defendant is in

violation of NWP 39 and the Complaint refutes any allegation of violation of the Section 401

certification issued to the Corps for NWP 39. The Defendant has completed the fill, which was

the “activity” permitted by the Corps. There is no time limit placed on the Defendant by NWP 39

as to when the construction of a structure must be completed. The Corps is responsible for

regulating and enforcing compliance with permits issued under Section 404. Plaintiffs do not have

that authority. Finally, Plaintiffs have failed to show a procedural harm or any injury-in-fact




                                                   17
     Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 18 of 19



traceable to the Defendant. Therefore, Plaintiffs lack standing to bring this action. All other counts

of Plaintiffs’ Complaint are premised upon their ability to bring a private citizen suit, showing

Defendant has violated NWP 39 and/or the Section 401 certification for NWP 39 by not having

constructed a commercial structure at this time, and having standing to bring the action. If any

one of these necessary elements fail, Plaintiffs’ entire Complaint fails, and should be dismissed.

All of these fail; Plaintiffs’ Complaint should be dismissed in its entirety.

       Respectfully submitted this 6th day of June, 2019.

                                                      HALL BOOTH SMITH, P.C.


 3528 Darien Highway, Suite 300                       /s/ James B. Durham
 Brunswick, Georgia 31525                             JAMES B. DURHAM
 Phone: (912) 554-0093                                Georgia Bar No. 235526
 Fax: (912) 554-1973                                  Attorney for Defendant
 Email: jdurham@hallboothsmith.com                    Sea Island Acquisition, LLC




                                                 18
      Case 2:19-cv-00050-JRH-BWC Document 17 Filed 06/06/19 Page 19 of 19



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 THE GLYNN ENVIRONMENTAL
 COALITION, INC. and CENTER FOR A
 SUSTAINABLE COAST, INC.,

        Plaintiffs,

 v.                                                             CIVIL ACTION FILE
                                                                  NO. 2:19-CV-50
 SEA ISLAND ACQUISITION, LLC,

        Defendant.




                                CERTIFICATE OF SERVICE


        I hereby certify that I have this day served a copy of the Defendant’s Reply to Plaintiffs’
Response in Opposition to Defendant’s Motion to Dismiss upon all parties to this matter by
filing said documents with the CM/ECF system which will automatically send electronic
notification to the following:

                                     E. Righton J. Lewis
                                     BUTLER SNOW, LLP
                               1170 Peachtree St. NE, Suite 1900
                                      Atlanta, GA 30309

       Respectfully submitted this 6th day of June, 2019.

                                                     HALL BOOTH SMITH, P.C.


                                                     /s/ James B. Durham
 3528 Darien Highway, Suite 300                      JAMES B. DURHAM
 Brunswick, Georgia 31525                            Georgia Bar No. 235526
 Phone: (912) 554-0093                               Attorney for Defendant
 Fax: (912) 554-1973                                 Sea Island Acquisition, LLC
 Email: jdurham@hallboothsmith.com




                                                19
